Name: Commission Regulation (EC) No 404/2002 of 1 March 2002 concerning tenders submitted in response to the invitation to tender for the export of husked long grain rice to the island of RÃ ©union referred to in Regulation (EC) No 2011/2001
 Type: Regulation
 Subject Matter: plant product;  trade policy;  Africa
 Date Published: nan

 Avis juridique important|32002R0404Commission Regulation (EC) No 404/2002 of 1 March 2002 concerning tenders submitted in response to the invitation to tender for the export of husked long grain rice to the island of RÃ ©union referred to in Regulation (EC) No 2011/2001 Official Journal L 061 , 02/03/2002 P. 0019 - 0019Commission Regulation (EC) No 404/2002of 1 March 2002concerning tenders submitted in response to the invitation to tender for the export of husked long grain rice to the island of RÃ ©union referred to in Regulation (EC) No 2011/2001THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organisation of the market in rice(1), as last amended by Regulation (EC) No 1987/2001(2), and in particular Article 10(1) thereof,Having regard to Commission Regulation (EEC) No 2692/89 of 6 September 1989 laying down detailed rules for exports of rice to RÃ ©union(3), as amended by Regulation (EC) No 1453/1999(4), and in particular Article 9(1) thereof,Whereas:(1) Commission Regulation (EC) No 2011/2001(5) opens an invitation to tender for the subsidy on rice exported to RÃ ©union.(2) Article 9 of Regulation (EEC) No 2692/89 allows the Commission to decide, in accordance with the procedure laid down in Article 22 of Regulation (EC) No 3072/95 and on the basis of the tenders submitted, to make no award.(3) On the basis of the criteria laid down in Articles 2 and 3 of Regulation (EEC) No 2692/89, a maximum subsidy should not be fixed.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1No action shall be taken on the tenders submitted from 25 to 28 February 2002 in response to the invitation to tender referred to in Regulation (EC) No 2011/2001 for the subsidy on exports to RÃ ©union of husked long grain rice falling within CN code 1006 20 98.Article 2This Regulation shall enter into force on 2 March 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 1 March 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 329, 30.12.1995, p. 18.(2) OJ L 271, 12.10.2001, p. 5.(3) OJ L 261, 7.9.1989, p. 8.(4) OJ L 167, 2.7.1999, p. 19.(5) OJ L 272, 13.10.2001, p. 21.